 



Exhibit 10.2

 

NTN BUZZTIME, INC.
2010 PERFORMANCE INCENTIVE PLAN

STOCK UNIT AGREEMENT

 

NTN Buzztime, Inc., a Delaware corporation (the “Company”), hereby awards Stock
Units to the Participant named below. The terms and conditions of the Award are
set forth in this cover sheet, in the attached Stock Unit Agreement and in the
NTN Buzztime, Inc. 2010 Performance Incentive Plan (the “Plan”).

 

Date of Award: ________________, 201__

 

Name of Participant:  

 

Participant’s Social Security Number: _____-____-_____

 

Number of Stock Units Awarded:    

 

Vesting Schedule:

 

Subject to all the terms of the Agreement, as long as you render continuous
Service, you will become vested as to 25% of the total number of Stock Units
awarded, as shown above, on the date that is six months after the Date of Award
(the “Six Month Vesting Date”). Thereafter, subject to your continuous Service,
on each monthly anniversary of the Six Month Vesting Date for the eighteen
months following the month of the Six Month Vesting Date, one-twenty-fourth
(1/24) of the total number of Stock Units covered by this Award shall become
incrementally vested. In all cases, the resulting aggregate number of vested
Stock Units will be rounded down to the nearest whole number. Upon termination
of your Service at any time and for any reason or no reason, all of your then
unvested Stock Units shall be forfeited to the Company without consideration as
of your Termination Date. No partial vesting credit will be provided no matter
when your Termination Date occurs.

 

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Stock Unit Agreement and in the Plan and the Plan's
prospectus. You are also acknowledging receipt of this Agreement and a copy of
the Plan and the Plan's prospectus.

 

Participant:     (Signature)     Company:     (Signature)     Name:       Title:
 

 

 

 
 

Attachment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

NTN BUZZTIME, INC.

2010 PERFORMANCE INCENTIVE PLAN

STOCK UNIT AGREEMENT

 

The Plan and Other Agreements

The text of the Plan is incorporated in this Agreement by this reference. You
and the Company agree to execute such further instruments and to take such
further action as may reasonably be necessary to carry out the intent of this
Agreement. Unless otherwise defined in this Agreement, certain capitalized terms
used in this Agreement are defined in the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this Award of Stock Units. Any prior agreements,
commitments or negotiations are superseded.

 

Award of Stock Units The Company awards you the number of Stock Units shown on
the cover sheet of this Agreement.  The Award is subject to the terms and
conditions of this Agreement and the Plan.
Vesting The Stock Units subject to this Award shall become vested pursuant to
the Vesting Schedule shown in the cover sheet.  Only vested Stock Units shall be
eligible for settlement.
Settlement To the extent a Stock Unit becomes vested and subject to your
satisfaction of any tax withholding obligations as discussed below, each vested
Stock Unit will entitle you to receive one Share which will be distributed to
you upon the earlier to occur of: (i) a Change in Control or (ii) as soon as
practicable after vesting but in any event within fifteen days of the date of
vesting for such Stock Unit.  Issuance of Shares shall be in complete
satisfaction of such vested Stock Units.  Such settled Stock Units shall be
immediately cancelled and no longer outstanding and you shall have no further
rights or entitlements related to those settled Stock Units.
No Assignment Stock Units shall not be sold, anticipated, assigned, attached,
garnished, optioned, transferred or made subject to any creditor’s process,
whether voluntarily, involuntarily or by operation of law.  If you attempt to do
any of these things, this Award will immediately become invalid.  However, this
shall not preclude a transfer of vested Stock Units by will or by the laws of
descent and distribution.  In addition, pursuant to Company procedures, you may
designate a beneficiary who will receive any outstanding vested Stock Units in
the event of your death.
Leaves of Absence

For purposes of this Agreement, while you are a common-law employee, your
Service does not terminate when you go on a bona fide leave of absence that was
approved by the Company (or its Parent, Subsidiary or Affiliate) in writing, if
the terms of the leave provide for continued Service crediting, or when
continued Service crediting is required by applicable law. Your Service
terminates in any event when the approved leave ends, unless you immediately
return to active work.

 

The Company determines which leaves count for this purpose (along with
determining the effect of a leave of absence on vesting of the Award), and when
your Service terminates for all purposes under the Plan.

 

3

 

 

Voting and Other Rights

A holder of Stock Units shall have no rights other than those of a general
creditor of the Company. Subject to the terms of this Agreement, a holder of
outstanding Stock Units has none of the rights and privileges of a stockholder
of the Company, including no right to vote or to receive dividends (if any).
Subject to the terms and conditions of this Agreement, Stock Units create no
fiduciary duty of the Company to you and only represent an unfunded and
unsecured contractual obligation of the Company. The Stock Units shall not be
treated as property or as a trust fund of any kind.

 

You, or your estate or heirs, have no rights as a stockholder of the Company
until a certificate for your Shares has been issued. No adjustments are made for
dividends or other rights if the applicable record date occurs before your stock
certificate is issued, except as described in the Plan.

 

Restrictions on
Issuance The Company will not issue any Shares if the issuance of such Shares at
that time would violate any law or regulation.

Taxes and Withholding

You will be solely responsible for payment of any and all applicable taxes,
including without limitation any penalties or interest based upon such tax
obligations, associated with this Award.

 

The delivery to you of any Shares underlying vested Stock Units will not be
permitted unless and until you have satisfied any withholding or other taxes
that may be due. Any such tax withholding obligations may be settled in the
Company's discretion by the Company withholding and retaining a portion of the
Shares from the Shares that would otherwise be deliverable to you under the
vesting Stock Units as provided in the next two sentences. Such withheld Shares
will be applied to pay the withholding obligation by using the aggregate fair
market value of the withheld Shares as of the date of vesting. You will be
delivered the net amount of vested Shares after the Share withholding has been
effected and you will not receive the withheld Shares.

 

It is intended that payments under this Agreement will be exempt from Code
Section 409A but the Company makes no representation or covenant to ensure that
the payments under this Agreement are so exempt from, or compliant with, Code
Section 409A, and will have no liability to you or any other party if a payment
under this Agreement that is intended to be exempt from, or compliant with, Code
Section 409A is not so exempt or compliant. To the extent applicable, each
payment provided to you shall be considered a separate payment and not one of a
series of payments for purposes of Code Section 409A.

 

4

 

 

  Notwithstanding anything to the contrary, if, upon your "separation from
service" (as defined in Code Section 409A), you are then a Company “specified
employee” (as defined in Code Section 409A), then to the extent necessary to
comply with Code Section 409A, the Company shall defer payment of certain of the
amounts owed to you under this Agreement until the earlier of (i) ten (10) days
after the Company receives written confirmation of your death or (ii) the first
business day of the seventh month following your separation from service.  Any
such delayed payments shall be made to you (or your beneficiaries) without
interest.

Restrictions on Resale

By signing this Agreement, you agree not to sell, transfer, dispose of, pledge,
hypothecate, make any short sale of, or otherwise effect a similar transaction
of any Shares acquired under this Award (each a “Sale Prohibition”) at a time
when applicable laws, regulations or Company or underwriter trading policies
prohibit the disposition of Shares.

 

The Company shall have the right to designate one or more periods of time, each
of which generally will not exceed one hundred eighty (180) days in length
(provided however, that such period may be extended in connection with the
Company’s release (or announcement of release) of earnings results or other
material news or events), and to impose a Sale Prohibition, if the Company
determines (in its sole discretion) that such limitation(s) is needed in
connection with a public offering of Shares or to comply with an underwriter’s
request or trading policy, or could in any way facilitate a lessening of any
restriction on transfer pursuant to the Securities Act or any state securities
laws with respect to any issuance of securities by the Company, facilitate the
registration or qualification of any securities by the Company under the
Securities Act or any state securities laws, or facilitate the perfection of any
exemption from the registration or qualification requirements of the Securities
Act or any applicable state securities laws for the issuance or transfer of any
securities. The Company may issue stop/transfer instructions and/or
appropriately legend any stock certificates issued pursuant to this Award in
order to ensure compliance with the foregoing. Any such Sale Prohibition shall
not alter the vesting schedule set forth in this Agreement.

 

If the sale of Shares under the Plan is not registered under the Securities Act,
but an exemption is available which requires an investment or other
representation, you shall represent and agree at the time of settlement of
vested Stock Units that the Shares being acquired under this Award are being
acquired for investment, and not with a view to the sale or distribution
thereof, and shall make such other representations as are deemed necessary or
appropriate by the Company and its counsel.

 

You may also be required, as a condition of this Award, to enter into any
Company stockholder agreement or other agreements that are applicable to
stockholders.

 

5

 

 

No Retention Rights Your Award or this Agreement does not give you the right to
be retained by the Company (or any Parent or any Subsidiaries or Affiliates) in
any capacity.  The Company (or any Parent and any Subsidiaries or Affiliates)
reserves the right to terminate your Service at any time and for any reason.
Extraordinary Compensation This Award and the Shares subject to the Award are
not intended to constitute or replace any pension rights or compensation and are
not to be considered compensation of a continuing or recurring nature, or part
of your normal or expected compensation, and in no way represent any portion of
your salary, compensation or other remuneration for any purpose, including but
not limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments.
Adjustments In the event of a stock split, a stock dividend or a similar change
in the Company stock, the number of outstanding Stock Units covered by this
Award may be adjusted (and rounded down to the nearest whole number) pursuant to
the Plan.  Your Stock Units shall be subject to the terms of the agreement of
merger, liquidation or reorganization in the event the Company is subject to
such corporate activity.
Legends

All certificates representing the Common Stock issued under this Award may,
where applicable, have endorsed thereon the following legend and any other
legend the Company determines appropriate:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND OPTIONS TO PURCHASE SUCH SHARES SET FORTH IN AN AGREEMENT
BETWEEN THE COMPANY AND THE REGISTERED HOLDER, OR HIS OR HER PREDECESSOR IN
INTEREST. A COPY OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE
COMPANY AND WILL BE FURNISHED UPON WRITTEN REQUEST TO THE SECRETARY OF THE
COMPANY BY THE HOLDER OF RECORD OF THE SHARES REPRESENTED BY THIS CERTIFICATE.”

 

 “THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED
WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR AN OPINION OF
COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS
NOT REQUIRED.”   

 

 

6

 

 

Notice Any notice to be given or delivered to the Company relating to this
Agreement shall be in writing and addressed to the Company at its principal
corporate offices.  Any notice to be given or delivered to you relating to this
Agreement shall be in writing and addressed to you at such address of which you
advise the Company in writing.  All notices shall be deemed effective upon
personal delivery or upon deposit in the U.S. mail, postage prepaid and properly
addressed to the party to be notified.


Voluntary Participant

 

You acknowledge that you are voluntarily participating in the Plan.
No Rights to Future Awards Your rights, if any, in respect of or in connection
with any future Awards are derived solely from the discretionary decision of the
Company to permit you to participate in the Plan and to benefit from a
discretionary future Award.  By accepting this Award, you expressly acknowledge
that there is no obligation on the part of the Company to continue the Plan
and/or grant any additional Awards to you or benefits in lieu of any other
Awards even if Awards have been granted repeatedly in the past.  All decisions
with respect to future Awards, if any, will be at the sole and absolute
discretion of the Committee.
Future Value The future value of the underlying Shares is unknown and cannot be
predicted with certainty.  If the underlying Shares do not increase in value
after the Date of Award, the Award will have less value (or even no value) than
it may have on the Date of Award.  
No Advice Regarding Award The Company has not provided any tax, legal or
financial advice, nor has the Company made any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares.
 You are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.
Other Information You agree to receive stockholder information, including copies
of any annual report, proxy statement and periodic report, from the SEC Filings
section in the Investor Relations section of the Company's website at
www.ntnbuzztime.com.  You acknowledge that copies of the Plan, Plan prospectus,
Plan information and stockholder information are also available upon written or
telephonic request to the Company's Plan Administrator.
Applicable Law This Agreement will be interpreted and enforced under the laws of
the State of Delaware.

 

By signing the cover sheet of this Agreement, you agree to all of the terms

and conditions described above and in the Plan and the Plan's prospectus.



 

 

 

7



 

 